EXHIBIT 12.6 Page 1 JERSEY CENTRAL POWER & LIGHT COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Year Ended December 31, 2003 2004 2005 2006 2007 (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 64,277 $ 107,626 $ 182,927 $ 190,607 $ 186,108 Interest and other charges, before reduction for amounts capitalized and deferred 96,290 86,111 85,519 94,035 107,232 Provision for income taxes 48,609 97,205 135,846 146,731 149,056 Interest element of rentals charged to income (a) 5,374 7,589 7,091 8,838 7,976 Earnings as defined $ 214,550 $ 298,531 $ 411,383 $ 440,211 $ 450,372 FIXED CHARGES AS DEFINED IN REGULATION S-K: Interest before reduction for amounts capitalized and deferred $ 90,943 $ 86,111 $ 85,519 $ 94,035 $ 107,232 Subsidiary's preferred stock dividend requirements 5,347 - Interest element of rentals charged to income (a) 5,374 7,589 7,091 8,838 7,976 Fixed charges as defined $ 101,664 $ 93,700 $ 92,610 $ 102,873 $ 115,208 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES 2.11 3.19 4.44 4.28 3.91 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined. EXHIBIT 12.6 Page 2 JERSEY CENTRAL POWER & LIGHT COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS) Year Ended December 31, 2003 2004 2005 2006 2007 (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 64,277 $ 107,626 $ 182,927 $ 190,607 $ 186,108 Interest and other charges, before reduction for amounts capitalized and deferred 96,290 86,111 85,519 94,035 107,232 Provision for income taxes 48,609 97,205 135,846 146,731 149,056 Interest element of rentals charged to income (a) 5,374 7,589 7,091 8,838 7,976 Earnings as defined $ 214,550 $ 298,531 $ 411,383 $ 440,211 $ 450,372 FIXED CHARGES AS DEFINED IN REGULATION S-K PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS): Interest before reduction for amounts capitalized and deferred $ 90,943 $ 86,111 $ 85,519 $ 94,035 $ 107,232 Preferred stock dividend requirements 5,235 500 500 1,018 - Adjustments to preferred stock dividends to state on a pre-income tax basis (85) 452 371 784 - Interest element of rentals charged to income (a) 5,374 7,589 7,091 8,838 7,976 Fixed charges as defined plus preferred stock dividend requirements (pre-income tax basis) $ 101,467 $ 94,652 $ 93,481 $ 104,675 $ 115,208 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS) 2.11 3.15 4.40 4.21 3.91 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined.
